--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made effective as of May 1, 2011
(the “Effective Date”), by and among Stephen Cook (the “Consultant”) and
American Paramount Gold Corp. (the “Company”).

ARTICLE I
TERM AND DUTIES

            1.1      Engagement. The Company hereby retains the Consultant and
the Consultant hereby accepts being retained by the Company as a general
business, investor relations and marketing consultant to the Company, upon the
terms and conditions set forth in this Agreement.

            1.2      Term. The term of this Agreement is from the Effective Date
until October 31, 2011 (the “Term”) and upon the expiry of the Term, the parties
will have no further obligations under this Agreement other than in respect of
payment of compensation, pursuant to s. 2.1 herein, owing up to the expiry of
the Term.

            1.3      Duties. The Consultant shall provide such general business
management, administration, investor relations, development and marketing
consulting services (the “Services”) as the Board of Directors and/or the CEO of
the Company may reasonably require from time to time. The Consultant will devote
such business time, attention, skill, and energy to the business of the Company
as shall be reasonably required to perform his duties hereunder.

            1.4      Review of Performance. The Consultant agrees to undergo a
thorough review of its performance by the Company’s management on a quarterly
basis evaluating the Consultant’s achievements in the following four areas: 1.
funds raised through private placements or other means; 2. liquidity (trading
volume) of the Company’s securities on the OTCBB; 3. Effectiveness of
communications and investor relations materials produced by Consultant; and 4.
responsiveness to inquiries by investors.

            1.5      Non-Disclosure.

                      (a)      The Consultant shall hold in confidence, and
shall not disclose to any person outside of the Company, except on a “need to
know” basis, any Proprietary Information concerning the Company. The Consultant
shall use Proprietary Information only for the purpose of performing the
Services for the Company and shall not use or exploit such Proprietary
Information for his benefit or the benefit of any other person or entity without
the prior consent of the Company.

                      (b)      Proprietary Information means any tangible or
intangible proprietary or confidential information or materials or trade secrets
belonging to the Company or its affiliates (whether disclosed orally, in
writing, in electronic format or otherwise), including, but not limited to,
customers, suppliers, processes, methods and techniques; equipment; data;
reports; know-how; existing and proposed contracts with third parties; and
business plans, including information concerning the existence and scope of
activities of any research, development, marketing or other projects of the
Company, and including confidential financial information and information
concerning the business affairs of the Company which are furnished, disclosed,
learned or otherwise acquired by the Consultant during or in the course of
discussions or otherwise pursuant to this Agreement. Proprietary Information of
a Company shall also include information embodying or developed by use or
testing of Proprietary Information of the Company.

--------------------------------------------------------------------------------

                      (c)      The non-disclosure obligations of the Consultant
shall not apply to any Proprietary Information to the extent that such
Proprietary Information: (i) is known to the public at the time of disclosure or
becomes known through no wrongful act on the part of the Consultant or any of
her representatives; (ii) becomes known to the Consultant through disclosure by
sources other than the Company having the legal right to disclose such
Proprietary Information; (iii) has been independently developed by the
Consultant without reference to or use of the Proprietary Information; or (iv)
is required to be disclosed by the Consultant to comply with a court order or
similar legal process, provided that the Consultant provides prior written
notice of such disclosure to the Company and at no cost or expense to the
Consultant takes reasonable and lawful actions to avoid and/or minimize the
extent of such disclosure.

                      (d)      The Consultant agrees that the Company is and
shall remain the exclusive owner of the Proprietary Information and all patent,
copyright, trade secret, trademark and other intellectual property rights
therein. No license or conveyance of any such rights to the Consultant is
granted or implied under this Agreement. Consultant shall maintain all
copyright, confidentiality and other proprietary markings on the Proprietary
Information of the Company.

                      (e)      The Consultant shall, upon the request of the
Company, return to the Company all media, documents and other manifestations of
Proprietary Information received or developed by the Consultant pursuant to this
Agreement and all copies and reproductions thereof, including, without
limitation, all back-up copies in electronic formats.

            1.6      Company Approval Required. The Consultant agrees that all
communications, releases, interviews, and materials intended to be disseminated
for the purposes of investor relations must be approved by the Company in
advance. The Consultant agrees that the Company’s control of information
presented to its shareholders and potential shareholders is of utmost concern to
the Company and consequently, the Consultant agrees that any breach of the
condition outlined in this section 1.6 is grounds for immediate termination of
the Agreement by the Company with no further consideration owing by the Company
to the Consultant. The Company reserves all its rights in law to seek
appropriate damages against the Consultant for any breach of this section 1.6,
in addition to its right to immediately terminate the Agreement.

--------------------------------------------------------------------------------

ARTICLE II
COMPENSATION

            2.1      Compensation. As compensation for the Services, the Company
hereby agrees to pay to the Consultant a fee (the “Monthly Fee”) of US$3,500
payable monthly in arrears.

            2.2      Signing Bonus. The Company shall pay the Consultant a
signing bonus of 500,000 common shares of the Company on the Effective Date.

            2.3      Other Businesses. The Company acknowledges and agrees that
during the Term, the Consultant will continue to be involved with, engaged in,
render services for, and permit his name and the names of his affiliates to be
used in connection with, both existing and new businesses other than the
Company. The assumption by Consultant of his duties hereunder shall be without
prejudice to his rights (or the rights of his Affiliates) to maintain such other
interests and activities and to receive and enjoy profits or compensation there
from.

ARTICLE III
EXPENSES


            3.1      Expenses. The Consultant shall be responsible for all of
its expenses related to operation of its office, employees, and telephone(s).
Company will pay on behalf of the Consultant (or reimburse the Consultant for)
the reasonable expenses related to travel incurred by the Consultant in the
performance of the Services as well as pre-approved expenses related to third
party promotional activities.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

            4.1      By the Consultant. The Consultant represents and warrants
to the Company that the execution and delivery of this Agreement by the
Consultant do not, and the performance by the Consultant of the Consultant’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Consultant;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Consultant is a party or by which the Consultant is or may be bound.

            4.2      By the Company. The Company hereby represents and warrants
to the Consultant that the following statements in this section 4.2 are correct
and complete as of the Effective Date:

                      (a)      The Company is duly organized, validly existing
and in good standing under the laws of the State of Nevada, and has all
requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as it is presently being conducted. The
entry into this Agreement, the performance of its obligations hereunder are not
in violation of, in conflict with, or in default under any of the certificate of
incorporation, bylaws or comparable charter documents of the Company, and there
exists no condition or event which, after notice or lapse of time or both, would
result in any such violation, conflict or default.

--------------------------------------------------------------------------------

                      (b)      The Company has all requisite power to execute
and deliver this Agreement and to perform its obligations hereunder and, subject
to the conditions set forth herein, to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement has been duly
authorized by all requisite corporate action on behalf of the Company.

                      (c)      The execution, delivery and performance by the
Company of its obligations under this Agreement and the consummation of the
transactions contemplated hereby, do not and will not: (i) violate, conflict
with, constitute or result in (in each case, with or without notice, lapse or
time or both) a material default or a material breach under, or result in the
acceleration, termination or cancellation of (or entitle any Person or give any
Person the right to accelerate, terminate or cancel) any material obligation
under, or result in the loss of a material benefit under, or require any
material consent, approval or authorization under, any contract to which the
Company is a party; (ii) contravene or violate in any law, statute, rule or
regulation applicable to the Company or any of its assets or properties, or any
governmental order to which the Company is a party or by which the Company or
any of its assets or properties is bound; (iii) result in the creation or
imposition of any encumbrance on any of the material assets or material
properties of the Company; (iv) constitute an event which, after notice or lapse
of time or both, would result in any conflict, breach, violation, default,
requirement, loss, creation or imposition of any encumbrance, termination or
impairment or similar event described in clauses (i)-(iii) above.

ARTICLE V
GENERAL PROVISIONS

            5.1      Termination of Prior Obligations. The parties hereto
acknowledge and agree that that Company is hereby released from any and all
obligations to issue the Consultant options to purchase common shares of Company
not previously issued to the Consultant prior to the Effective Date and which
obligations may have arisen prior to the Effective Date. The parties hereto
further acknowledge and agree that the Consultant is hereby released from any
and all obligations to repay any monies owed to Company, which obligations may
have arisen prior the Effective Date and Company will take all steps to cancel
all written instruments evidencing such obligations.

            5.2      Termination with Cause. This Agreement may be terminated by
either party, if the other party is in breach of its obligations under this
Agreement, after the terminating party has provided the other party thirty (60)
days’ notice and opportunity to cure and in the event of such termination, no
further compensation hereunder shall be owing to the Consultant by the Company
other than the disbursements of Consultant further to the provisions of Section
3.1.

--------------------------------------------------------------------------------

            5.3      Injunctive Relief and Additional Remedies. The parties
hereto acknowledge that the injury that would be suffered by the non-breaching
party as a result of a breach of the provisions of this Agreement would be
irreparable and that an award of monetary damages to the non-breaching party for
such a breach would be an inadequate remedy. Consequently, the non-breaching
party will have the right, in addition to any other rights such party may have,
to obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement and the
non-breaching party will not be obligated to post bond or other security in
seeking such relief.

            5.4      Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by either party in exercising any right, power, or privilege under this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.

            5.5      Binding Effect, Delegation of Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, permitted assigns, heirs, and legal
representatives, including any entity with which the Company may merge or
consolidate or to which all or substantially all of their respective assets may
be transferred. The rights and obligations of the Consultant under this
Agreement, being personal, may not be assigned or delegated without the prior
written consent of the Company. The rights and obligations of the Company under
this Agreement may not be assigned without the prior written consent of the
Consultant.

            Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

  If to Consultant, Stephen Cook     1000 Spanish River Road #3-W     Boca
Raton, FL 33432     Attention: Steve Cook     email:
scook@investorsmatrixgroup.com


--------------------------------------------------------------------------------


  If to Company: American Paramount Gold Corp.     130 King St. West, Suite 3690
    Toronto ON M5X 1A9           Attention: Hugh Aird, President & CEO    
Email: haird@americanparamountgold.com

            5.6      Jurisdiction. This Agreement is governed by the laws of The
State of Nevada and the federal laws of the United States applicable therein.
The Consultant irrevocably attorns to the jurisdiction of the courts of the
State of Florida.

            5.7      Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

            5.8      Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

            IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement effective as of the date above first written above.

Stephen Cook


___________________________________


American Paramount Gold Corp.

Per: Hugh Aird, President & CEO

___________________________________


--------------------------------------------------------------------------------